DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 05/26/2022 in response to the Non-Final Rejection mailed on 03/16/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 28, 44, 47, and 50-55 are cancelled.
4.	New claims 57-63 are added.
5.	Claims 26-27, 29, 31-34, 45-46, 48-49, and 56-63 are pending.
6.	Applicant’s remarks filed on 05/26/2022 in response to the Non-Final Rejection mailed on 03/16/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Specification
7.	The objection to the disclosure for embedded hyperlinks is withdrawn in view of applicants’ amendment to the specification to remove said hyperlinks.
Claim Rejections - 35 USC § 112(b)
8.	The rejection of claims 26-29, 31-34, and 44-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness in the phrase “trait of interest” is withdrawn in view of applicants’ amendment to the claims to remove said recitation.
9.	Claim 63 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated by applicants’ amendment to the claims to add new claim 63.
	Regarding claim 63, the recitation of the phrase “targets one or more nucleotide sequences selected from SEQ ID NOs: 4-44” is indefinite because it is unclear whether the claim is intended to encompass the full length sequences listed or fragments of said sequences.  Accordingly, the metes and bounds of the claims cannot be ascertained from the claims.  In the interest of compact prosecution, the claims will be interpreted as encompassing fragments of said nucleotide sequence so much as only having to share at least two contiguous nucleotides with the claimed sequences.
Claim Rejections - 35 USC § 112(a)
10.	The written description rejection of claims 26-29, 31-34 and 44-55 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to recite “CRISPR system” and in view of applicants’ amendment to cancel claims 28, 44, 47, and 50-55.
11.	The scope of enablement rejection of claims 26-29, 31-34, and 44-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to recite “CRISPR system” and in view of applicants’ amendment to cancel claims 28, 44, 47, and 50-55.
Claim Rejections - 35 USC § 103
12.	The rejection of claims 28, 44, and 50-52 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965 A1, priority to 06/17/2013; examiner cited) in view of Smith et al. (WO 2014/018863 A1; cited on PTO-892 mailed on 03/16/2022) is withdrawn in view of applicants’ amendment to the claims to cancel claims 28, 44, and 50-52.
13.	The rejection of claim 53 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965 A1, priority to 06/17/2013; examiner cited) in view of Smith et al. (WO 2014/018863 A1; cited on PTO-892 mailed on 03/16/2022) as applied to claims 26-29, 31-34, 44-45, and 49-52 above and further in view of Zetsche et al. (Cell, 2015; cited on PTO-892 mailed on 03/16/2022) is withdrawn in view of applicants’ amendment to the claims to cancel claim 53.
14.	The rejection of claims 47 and 54-55 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965 A1, priority to 06/17/2013; cited on PTO-892 mailed on 03/16/2022) in view of Smith et al. (WO 2014/018863 A1; cited on PTO-892 mailed on 03/16/2022) as applied to claims 26-29, 31-34, 44-45, and 49-52 above and further in view of Brouns et al. (WO 2013/09244 A1; cited on PTO-892 mailed on 03/16/2022) is withdrawn in view of applicants’ amendment to the claims to cancel claims 47 and 54-55.
15.	The rejection of claims 26-27, 29, 31-34, 45, and 49 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965 A1, priority to 06/17/2013; cited on PTO-892 mailed on 03/16/2022) in view of Smith et al. (WO 2014/018863 A1; cited on PTO-892 mailed on 03/16/2022) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims and to incorporate new claims 57-59 and 63, which is necessitated by applicants’ amendment to the claims to add new claims 57-59 and 63.
	Claims 26-27, 29, 31-34, 45, 49, 57-59 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965 A1, priority to 06/17/2013; cited on PTO-892 mailed on 03/16/2022) in view of Smith et al. (WO 2014/018863 A1; cited on PTO-892 mailed on 03/16/2022).
16.	As amended, claims 26-27, 29, 31-34, 45, 49, 57-59 and 63 are drawn to a method for engineering a T cell receptor (TCR) protein having an altered specificity and affinity compared to a non-engineered TCR, the method comprising:  introducing into human lymphoblastic cells a CRISPR system that targets nucleotide sequences in a TCR protein coding sequence comprising a TCR chain and/or TCR chain, thereby producing one or more double-strand breaks (ds-breaks) in the TCR protein coding sequence, which ds-breaks are repaired by DNA repair pathways of the human lymphoblastic cells, whereby human lymphoblastic cells comprising a DNA library of mutated TCR protein coding sequences are produced; and screening the library for cells that express the engineered TCR having the altered specificity and affinity compared to the non-engineered TCR.
17.	With respect to claim 26, Zhang et al. teach methods for generating libraries of proteins comprising a trait of interest comprising introducing into Jurkat cells a programmable CRISPR-Cas endonuclease (CRISPR system) and one or more gRNA sequences that target a nucleotide sequence in a protein coding sequence, thereby producing one or more ds-breaks in the protein coding sequence that are repaired by DNA repair pathways and a DNA library comprising mutated protein coding sequences are producing and screening the library comprising the mutated protein coding sequences comprising the trait of interest [see Abstract; paragraphs 0021-0027; 0145; 0235; 0242].
	With respect to claim 27, Zhang et al. teach the method wherein the human lymphoblastic cells comprise Jurkat cells [see paragraph 0235].
	With respect to claim 31, Zhang et al. teach the method wherein the DNA binding molecule comprises a guide polynucleotide and the programmable endonuclease comprises a Cas9 endonuclease [see Abstract; paragraphs 0021-0027; 0235; 0242].
	With respect to claim 32, Zhang et al. teach the method wherein the Jurkat cells constitutively expression the Cas9 endonuclease [see paragraphs 0173; 0235; 0288].
	With respect to claim 33, Zhang et al. teach the method wherein the introducing comprises introducing a complex comprising the Cas9 endonuclease and the guide polynucleotide into the Jurkat cells [see Abstract; paragraphs 0021-0027; 0235; 0242].
	With respect to claim 34, Zhang et al. teach the method wherein the DNA binding molecule comprises a single guide RNA [see paragraphs 0021-0027].
	With respect to claim 45, Zhang et al. teach the method wherein the Cas9 endonuclease comprises a Streptococcus pyogenes Cas9 endonuclease [see paragraph 0071].
	With respect to claim 49, Zhang et al. teach the method wherein the introducing further comprises introducing one or more oligonucleotides comprising 3-50 base pairs [see paragraphs 0071; 0097; 0153; 0219].
	
	However, Zhang et al. does not teach the method of claim 1, wherein the protein coding sequence is a TCR protein comprising a TCR and/or TCR chain having altered specificity and affinity compared to a non-engineered TCR; the method of claim 29, wherein the DNA binding molecules target a complementarity determining region of the TCR protein coding sequence selected from the group consisting of a complementarityy determining region 1 (CDR1), a complementarity determining region 2 (CDR2), a complementarityy determining region 3 (CDR3), and combinations thereof; the method of claim 57, wherein the screening for the TCR having the altered specificity and affinity compared to the non-engineered TCR is by a method selected from flow cytometry, surface plasmon resonance, and a cytotoxicity assay; the method of claim 58, wherein the flow cytometry uses a peptide-MHC binding assay; the method of claim 59, further comprising a step of isolating and expanding the cells expressing the engineered TCR; and the method of claim 63, wherein the CRISPR-Cas system targets one or more nucleotide sequences selected from SEQ ID NOs:  4-44.
	Smith et al. teach methods for using model T cell receptors as scaffolds for engineering of novel specificities with de novo binding to a specific peptide-MHC product can be isolated by mutagenizing a T cell receptor protein comprising a TCR and TCR coding sequence wherein the target region is a CDR1, CDR2 and/or CDR3 to generate a population of mutant library and selecting of the library TCR mutants with specific peptide MHC using a directed evolution and display methodology [see Abstract; paragraphs 0010-0012].  Smith further teach methods wherein screening for the TCR having the altered specificity and affinity using flow cytometry peptide-MHC binding assay [see paragraphs 00154 and 00249] and isolating and expanding cells expressing the engineered TCR [see paragraphs 00284-00285].  Smith et al. teach that this need addresses the need for production of TCRs that work against structurally very different antigens [see paragraph 0009].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Zhang et al. and Smith et al. to develop a method for engineering TCR proteins comprising a trait of interest because Zhang et al. teach methods for CRISPR-Cas targeting in functional genomic screens that simplify methodology and accelerate the ability to catalog and map genetic factors associated with diverse range of biological functions.  Smith et al. teach methods using model T cell receptors as scaffolds for engineering of novel specificities with de novo binding to a specific peptide-MCH product can be isolated by mutagenizing a T cell receptor protein comprising a TCR and TCR coding sequence wherein the target region is a CDR1, CDR2 and/or CDR3 to generate a population of mutant library and selecting of the library TCR mutants with specific peptide MHC using a directed evolution and display methodology.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Zhang et al. and Smith et al. because Zhang et al. acknowledges this methodology simplifies functional genomics and Smith et al. acknowledges the need for production of TCRs that work against structurally very different antigens.  Furthermore, given that Zhang et al. teach targeting nucleotide sequences using a CRISPR-Cas system, one of ordinary skill in the art with the teachings of Zhang et al. and Smith et al. in hand would target a nucleotide sequence having at least two contiguous nucleotides as those in SEQ ID NOs:  4-44 as those are regions encoding TCRs as taught by Smith et al.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 12 of applicants’ remarks, applicants in summary contend that functional genomics is incompatible with methods such as the one taught in Smith or with the instant invention and therefore there is not motivation to combine, expectation of success or perceived predictability for one of ordinary skill at the time of the instant invention.  
These arguments are found to be not persuasive because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Zhang et al. utilizes methods for generating libraries of proteins comprising a selected phenotype, of which said phenotype can be an observable or functional effect that can be measured in an assay such as changes in cell growth, proliferation, morphology, enzyme function, signal transduction, expression patterns, downstream expression patterns, reporter gene activation, hormone release, growth factor release, neurotransmitter release, ligand binding, apoptosis, and product formation [see paragraph 0155 of Zhang et al.].  One of ordinary skill in the art would recognize that generating TCRs having altered specificity and affinity in Smith et al. could be applied more efficiently using the methods of Zhang et al.  As stated in the rejection above, one of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Zhang et al. and Smith et al. because Zhang et al. acknowledges this methodology simplifies functional genomics and Smith et al. acknowledges the need for production of TCRs that work against structurally very different antigens.  
18.	The rejection of claim 46 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965 A1, priority to 06/17/2013; examiner cited) in view of Smith et al. (WO 2014/018863 A1; cited on PTO-892 mailed on 03/16/2022) as applied to claims 26-27, 29, 31-34, 45, 49, 57-59 and 63 above and further in view of Zetsche et al. (Cell, 2015; cited on PTO-892 mailed on 03/16/2022) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims and to incorporate new claim 56, which is necessitated by applicants’ amendment to the claims to add new claim 56.
	Claims 46 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965 A1, priority to 06/17/2013; cited on PTO-892 mailed on 03/16/2022) in view of Smith et al. (WO 2014/018863 A1; cited on PTO-892 mailed on 03/16/2022) as applied to claims 26-27, 29, 31-34, 45, 49, 57-59 and 63 above and further in view of Zetsche et al. (Cell, 2015; cited on PTO-892 mailed on 03/16/2022).
19.	The relevant teachings of Zhang et al. and Smith et al. as applied claims 26-27, 29, 31-34, 45, 49, 57-59 and 63 are set forth above.
	However, the combination of Zhang et al. and Smith et al. do not teach the method wherein the programmable endonuclease comprises a Cpf1 endonuclease and the method of claim 56 wherein the Cpf1 endonuclease comprises AsCpf1.
	
	Zetsche et al. teach the characterization of Cpf1 CRISPR effector, such as Acidaminococcus Cpf1 that is a sgRNA endonuclease lacking tracrRNA and it utilizes T-rich PAM cleaving DNA via a staggered DNA ds-break [see Abstract].  Zetsche et al. teach that the Cpf1 processes crRNA arrays independent of tracrRNA, which could simplify the design and delivery of genome editing tools [see p. 764, column 2].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Zhang et al., Smith et al. and Zetsche et al. according to the teachings of Zetsche et al. to substitute the Cas enzyme of Zhang et al. with the AsCpf1 of Zetsche et al. because Zhang et al. and Smith et al. teach methods for generating mutant TCR libraries using Cas enzymes.  Zetsche et al. teach that AsCpf1 processes crRNA arrays independent of tracrRNA, which could simplify the design and delivery of genome editing tools.  One of ordinary skill in the art desiring to further simplify genomic editing techniques would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Zhang et al., Smith et al. and Zetsche et al. because Zetsche et al. acknowledges that AsCpf1 processes crRNA arrays independent of tracrRNA, which could simplify the design and delivery of genome editing tools.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 14 of applicants’ remarks, applicants in summary contend that Zetsche does not fill the gap in the hypothetical combination of Zhang and Smith.  
	This argument is found to be not persuasive for the reasons set forth above regarding Zhang and Smith.
20.	The rejection of claim 48 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965 A1, priority to 06/17/2013; cited on PTO-892 mailed on 03/16/2022) in view of Smith et al. (WO 2014/018863 A1; cited on PTO-892 mailed on 03/16/2022) as applied to claims as applied to claims 26-27, 29, 31-34, 45, 49, 57-59 and 63 above and further in view of Brouns et al. (WO 2013/09244 A1; cited on PTO-892 mailed on 03/16/2022) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims.  
21.	The relevant teachings of Zhang et al. and Smith et al. as applied claims 26-27, 29, 31-34, 45, 49, 57-59 and 63 are set forth above.
	However, the combination of Zhang et al. and Smith et al. do not teach the method of claim 48, wherein the CRISPR system is a Cascade complex.
	Brouns et al. teach a Type I multiprotein Cascade complex combined with an RNA molecule to produce a ribonucleoprotein complex that can be used as genetic engineering tools for precise cutting of nucleic acids in homologous recombination, non-homologous end joining, gene modification, gene integration, mutation repair or for their visualization, transcriptional activation or repression [see Abstract; p. 1-7].
	Before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Zhang et al., Smith et al. and Brouns et al. according to the teachings of Brouns et al. to substitute the Cas enzyme of Zhang et al. with the Cascade complex of Brouns et al. because Zhang et al. and Smith et al. teach methods for generating mutant TCR libraries using Cas enzymes.  Brouns et al. teach a Type I multiprotein Cascade complex combined with an RNA molecule to produce a ribonucleoprotein complex that can be used as genetic engineering tools for precise cutting of nucleic acids in homologous recombination, non-homologous end joining, gene modification, gene integration, mutation repair or for their visualization, transcriptional activation or repression.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Zhang et al., Smith et al. and Zetsche et al. because Brouns et al. acknowledges Cascade complex proteins can be used as genetic engineering tools for precise cutting of nucleic acids.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 15 of applicants’ remarks, applicants in summary contend that Brouns does not fill the gap in the hypothetical combination of Zhang and Smith with respect to generating a TCR with certain affinity and specificity. 
	This argument is found to be not persuasive for the reasons set forth above regarding Zhang and Smith.
22.	Claims 60-62 are newly rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965 A1, priority to 06/17/2013; cited on PTO-892 mailed on 03/16/2022) in view of Smith et al. (WO 2014/018863 A1; cited on PTO-892 mailed on 03/16/2022) as applied to claims as applied to claims 26-27, 29, 31-34, 45, 49, 57-59 and 63 above and further in view of Robert et al. (Genome Medicine, 2015; examiner cited).  This new grounds of rejection is necessitated by applicants’ amendment to the claims to add claims 60-62.
23.	The relevant teachings of Zhang et al. and Smith et al. as applied to claims 26-27, 29, 31-34, 45, 49, 57-59 and 63 are set forth above.
	With respect to claims 60-62, Zhang et al. teach methods for generating libraries of proteins comprising a trait of interest comprising introducing into Jurkat cells a programmable CRISPR-Cas endonuclease (CRISPR system) and one or more Grna sequences that target a nucleotide sequence in a protein coding sequence, thereby producing one or more ds-breaks in the protein coding sequence that are repaired by DNA repair pathways such as homology dependent repair and a DNA library comprising mutated protein coding sequences are producing and screening the library comprising the mutated protein coding sequences comprising the trait of interest [see Abstract; paragraphs 0021-0027; 0145; 0235; 0242; 0295].
	However, the combination of Zhang et al. and Smith et al. do not teach the method of claim 60, further comprising introducing into human lymphoblastic cells a compound that alters DNA repair; the method of claim 61, wherein the compounds is an inhibitor of DNA dependent protein kinase (DNA-PK); and the method of claim 62, wherein the inhibitor of DNA-PK is NU7441.
	Robert et al. teach that the ability to modify the genome of any cell at a precise location has drastically improved with the recent discover and implementation of CRISPR/Cas9 editing technology; however, the capacity to introduce specific directed changes at given loci is hampered by the fact that the major cellular repair pathway that occurs following Cas9-mediated DNA cleavage is the erroneous non-homologous end joining (NHEJ) pathway.  Robert et al. teach that HDR is far less efficient than NHEJ; however, investigation into the possibility of inhibiting DNA-PKcs, a key player in NHEJ, using the small molecule inhibitors NU7441, demonstrated that NU7441 reduced the frequency NHEJ while simultaneously increasing the rate of HDR following Cas9-mediated DNA cleavage [see Abstract; Figure 1; p. 10, column 1].  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang et al., Smith et al., and Robert et al. to use NU7441 to inhibit DNA-PKcs in the methods of Zhang et al. and Smith et al. because Zhang et al. and Smith et al. teach methods for engineering a T-cell receptor having altered specificity and affinity using a CRISPR system and HDR.  Robert et al. teach that NHEJ is more error prone for repair following DNA cleavage; however, HDR, the preferred method, is far less efficient.  Robert et al. teach that inhibition of DNA-PKcs, a key mediator in NHEJ, reduced the frequency NHEJ while simultaneously increasing the rate of HDR following Cas9-mediated DNA cleavage.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Zhang et al., Smith et al., and Robert et al. to use NU7441 to inhibit DNA-PKcs because Robert et al. acknowledges that inhibition of DNA-PKcs, a key mediator in NHEJ, reduced the frequency NHEJ while simultaneously increasing the rate of HDR following Cas9-mediated DNA cleavage.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
After Final Consideration Program 2.0
24.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
25.	Status of the claims:
	Claims 26-27, 29, 31-34, 45-46, 48-49, and 56-63 are pending.
	Claims 26-27, 29, 31-34, 45-46, 48-49, and 56-63 are rejected.
	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656